UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4169


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH ANTOINE JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00441-WDQ-1)


Submitted:   October 26, 2012             Decided:   November 7, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sicilia Chinn Englert, LAWLOR & ENGLERT, LLC, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney,   Christopher  J.   Romano,  Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith Antoine Jones appeals the 188-month armed career

criminal sentence imposed after he pled guilty to possession

with       intent       to    distribute        100   grams      or     more      of   heroin,      in

violation of 21 U.S.C. § 841(a)(1) (2006), and possession of a

firearm       by    a        felon,   in    violation       of    18        U.S.C.     § 922(g)(1)

(2006).       Jones asserts that the district court plainly erred in

relying on the presentence report (“PSR”) to conclude that his

2001 and 2004 drug distribution convictions involved cocaine and

qualified          as    predicate         convictions          under       the     Armed        Career

Criminal       Act           (“ACCA”),     18     U.S.C.        § 924(e)          (2006). ∗         The

Government argues that Jones waived his challenge to the armed

career       criminal           designation       and,      in        any     event,        did    not

demonstrate         his       sentence     should     be    vacated          under     plain-error

review.       We affirm.

               We agree with the Government that Jones has waived any

challenge to the armed career criminal designation.                                         “[W]aiver

is   the     intentional          relinquishment           or    abandonment           of    a    known

       ∗
       Jones does not challenge on appeal the district court’s
reliance on his resisting arrest conviction, acknowledging that
it was categorically a violent felony under the ACCA.        See
United States v. Jenkins, 631 F.3d 680, 685 (4th Cir. 2011).
Nor does Jones challenge his classification as a career
offender, which, in the absence of the armed career criminal
designation, resulted in a Guidelines range of 188 to 235
months, the same range that applied to his armed career criminal
status.



                                                  2
right” and extinguishes potential error under Fed. R. Crim. P.

52(b).         United      States    v.     Olano,          507     U.S.      725,    733     (1993)

(internal quotation marks omitted).                           “When a claim of . . .

error has been waived, it is not reviewable on appeal.”                                       United

States    v.    Claridy,      601    F.3d       276,       284     n.2     (4th      Cir.),      cert.

denied, 131 S. Ct. 259 (2010).

               Here, the plea agreement and the transcript of the

plea hearing indicate that Jones and his counsel intended to

challenge       the     armed       career           criminal        designation            at    the

sentencing       hearing.            Before          the     hearing,         defense       counsel

conceded in the sentencing memorandum that Jones qualified as an

armed    career    criminal         based       on    Jones’        prior      convictions         for

resisting arrest and distribution of cocaine.                                 United States v.

West,    550     F.3d      952,   958-59        (10th        Cir.    2008)        (holding       that

affirmative concession in district court that prior conviction

was   predicate       offense       for     ACCA       purposes          waived      argument      on

appeal),       overruled     on     other       grounds       as     recognized        by     United

States    v.    Smith,      652     F.3d    1244,          1246    (10th      Cir.     2011);     see

United    States      v.    Taylor,       659    F.3d        339,    348      (4th     Cir.      2011)

(“[T]he defendant is deemed bound by the acts of his lawyer-

agent.”) (internal quotation marks omitted), cert. denied, 132

S. Ct. 1817 (2012).               Moreover, although counsel did object to

the     armed     career      criminal          designation              at    sentencing,         he

specifically      challenged         only       the    resisting           arrest     conviction.

                                                 3
United States v. Horsfall, 552 F.3d 1275, 1283 (11th Cir. 2008)

(concluding that defendant’s withdrawal of objection to sentence

enhancement     precluded      appellate   review    of    enhancement).        By

failing   to    argue   at   sentencing    that   the     2001   and   2004    drug

offenses did not qualify as ACCA predicate convictions while

challenging his armed career criminal status on another ground,

we conclude that Jones waived his right to challenge his prior

drug convictions in this appeal and, therefore, we decline to

review his claims for error — plain or otherwise.                      See Olano,

507 U.S. at 733; Claridy, 601 F.3d at 284 n.2.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument   because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                       4